In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Lebwohl, J.), dated December 21, 2012, as denied, as untimely, his objections to three orders of the same court (Stein, S.M.), each dated September 18, 2012, which, after a hearing, inter alia, directed him to pay child support to the mother.
Ordered that the order dated December 21, 2012, is affirmed insofar as appealed from, without costs or disbursements.
Objections to an order of a support magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party (see Family Ct Act § 439 [e]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]; Matter of Miller v Smith, 7 AD3d 629 [2004]; Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]). Here, since the father did not timely file written objections to the Support Magistrate’s orders, the Family Court properly denied the father’s objections to those orders as *958untimely and refused to consider them (see Matter of Roberts v Gray, 89 AD3d 951 [2011]; Matter of Bruckstein v Bruckstein, 78 AD3d 694 [2010]; Matter of Hodges v Hodges, 40 AD3d at 639; Matter of Herman v Herman, 11 AD3d 536 [2004]; Matter of Miller v Smith, 7 AD3d at 629; Matter of Chambers v Chambers, 305 AD2d 672, 673 [2003]; Matter of Mayeri v Mayeri, 279 AD2d at 473). Mastro, J.E, Rivera, Leventhal and Chambers, JJ., concur.